ey 3: e -Cv-01717-SRU Document 67 ci ee ee8.. Page 1of8

Hrs paren SoU RT
7 rs+ReeyT OF CO MN,

age punnemunnttnieenintnannyer ttt aaa tin a

 

pen PET wey Dooke + yO
VS, 3H170V 717 (SRY),

6] [¥ [aoa

Motton TOR GLEA Raty
ON YouNGER ABRSTEeni TOA!
_ betense) of Defendants,

So ae ——
pret en na, ronson ea caneeeneecenei ae

 

 

 

 

 

 

te svapnenentsrsrcnee AOA

THe bEfeMoANT & ATTORNEY
WolAK Rassen A ReQuest To Te COURT
To assim) juvoeR SPounGek resnroAve

ns oF “Pree ABLE CAus “oR ARREST,
CLAA ee ng Det

ee ee neaoum of | AW. 6 «6 3

Vote} ATTORNEY WoLlAk oot
Cenk WHe#t oud Fe S110

 

somerset BID LAID

 

“Someresraseacienieseit
Case 3:19-cv-01717-SRU Document 67 Filed 06/22/20 Page 2 of 8
G[I3fa0 _motton page (2)

eresunmnaimmmscritOe Otani tenes pam sctspan eggett — a
renee “ Seen Nay geeCr ee a, oe

eee neon

"Se cennstinsOtOhB na aaapnr gnc ORIUSUMS tbo

 

movey Damages ¢ ATTY, WolAK _
poes Not acenrety Hew THE tnyuNeT—
aye Rete ReQuesrao: Sorver Te PANIES
Terry Stor (peley) By MHP DL
wal tvteRFER Wert STATE CASE,

He Ono Geeey=er CURT

of Appenls Has Stave THe YOCWER
Absrentzoy Does Not MpPry Te MN
es EVEN tE. pedowne STATS |
parece. SAME tSSv<er/ /
Oe Ae epee (3) PRES OF
see vaty_of tant foro (eel),

a plewe Clenrty How
Tb 7 {4 S ‘o FY SE @ AS ;
. are oven on YOUN EER,

een teenth eet egg

\\ tY/
etree ttc ee PR 5 ¢ €
ARoumenT _ W Who @, CT
ReQvESTED. |

  
Case 3:19-cv-01717-SRU Document 67 Filed 06/22/20 Page 3 of 8

e|I8| 20 mot- EON Pass : @

re
aamensr sont

seer ttmeninnnean etna rma yaneaetntnannannininnuasonattntii neta,
sanoenenewsmetisisteeninea aan
neennrertnaressnn test Nntmaeete tts fn agentte etme nents

XO DER x
ee
Fe oot ine eS)
tts
+p CleAR+ty / Wo

ey ts 1 GRANTS p— DENTE Dd.

a. amet senpncsgac
Semana ee ettnntnentnnnnmniitennne

Suse

CLERK _ oe
DATS SC

 

K CERT ECATEL on WK

tins eseasoeeino

amorneinecnttnmmeeanent ne

coRpIRAT=e0”
— paacltacl
yew Haven i‘

 

oe “wus VY @ e { a oo FY
NV weir 0 peta yo
Case 3: 19
case 319 ev 0L/11-SRU SRL RRGNBENESBA Bambee 2 Pace PaGh2P of 8

Defendant Harpe to give plaintiff Miranda warnings cannot be the basis of a claim

se ceante tay gays nro anc tO st OT A AOE eae

brought pursuant to 42 U. S. C. 8 1983.
eee '

 

Plaintiff alleges that Defendant Harpe used his responses to questions that he
ang

was asked without the | benefit of Miranda warnings to establish probable cause for his

ener eee _—_ eer er ner ET ET ge ad

nate ng int EB ste tng EET
i ee tT

arrest for domestic violence. (q 31.) The plaintif appears to be attacking the probable
ons

pr rere eee oar eer eee EE A TT

~ a seen rene ET ARN SE

cause utilized for his arrest. The plaintiff does not allege in his Complaint that the
ae

criminal proceeding instituted against him by Defendant Harpe has been concluded. In

eH

fact, the court can take judicial notice, pursuant to Fed. R. of Evid. 201, that this case is

still pending in the Connecticut Superior Court. (See State v. William Petaway, DKt. No.

ering A

Cpe )
To the extent that plaintiff's criminal case is still pending in the Connecticut State
ee IT as

 

 

Court, this court should abstain from interfering in that srosecution pursuant to Younger
ee

 

samen sent TO
a ag AA pene ramen ten StS rayne er esas goat, saan npg una re nT EE i OT

ee
v, Harris, 401 U.S. 3 37, 43-€ 54, 91 8. Ss. _CT. 478 (1971), absent some extraordinary
ee yO

ee

circumstance. “Younger r abstention is appropriate when: 1) there is an ongoing state
proceeding; 2) an important state interest is implicated; and 3) the plaintiff has an
avenue open for review of constitutional claims in the state court.” (Citations omitted.)
Hansel_v. Town Court, 56 F.3d 391, 393 (2d Cir. 4995). Obviously, the plaintiff's
criminal prosecution is ongoing. “Regarding the second requirement, it is axiomatic that
a state’s interest in the administration of criminal justice within its borders is an
important one.” (Citation omitted.) Id. As to the final requirement, “there is ample

opportunity for review of his constitutional claims in state court.” Id. The court should
eg eer

abstain from any of plaintiff's claims involving probable cause for his arrest.

= meaner eo _—
2 gaya VET pevonini evn e
PE ee Fest sos

   
6/18/2020 Case 3: 19-¢/ O17: of RABUN EHH. Bib. FAlaid Oopan/2P ) page sol 9

sani temas autos ODPL ESE .
- sence amram = an

Herbert Carlson, Jr., Joan Alexander, Joseph Hammick, Lawrence Skinner, and Stephen
Kumnick. The state defendants have moved to dismiss the counts of the complaint in which

they are named, counts one, two, six, seven, and nine.

aN a. Abstention

The state defendants argue that, under Younger v. Harris, 401 U.S. 37, 94 S. Ct. 746, 27 L.
Ed. 2d | 669 (1971), the court should abstain from proceeding until [the underlying state
criminal charges against Russo are finally resolved. Russo responds that abstention is not
appropriate because he is not asking the court to enjoin a state criminal proceeding and
because, at the time this action was filed, the criminal charges against Russo had been
dismissed.|4!

Because Congress, and not the judiciary, determines the scope of federal jurisdiction within
constitutionally permissible pounds, a federal court has no authority to abstain from the
exercise of jurisdiction that has been properly conferred. New Orleans Public Service, Inc.
vy. Council of New Orleans, 491 U.S. 350, 357-60, 109 S. Ct. 2506, 105 L. Ed. 2d 298 (1989).
This obligation to adjudicate claims within the federal courts’ jurisdiction is "virtually
unflagging." Id. at 359, 109 S. Ct. 2506 (citing Deakins v. Monaghan, 484 U.S. 193, 203;
108 S. Ct. 523, 98 L. Ed. 2d 529 (1988)). However, because federal courts do have
discretion in determining whether to grant certain types of relief, abstention is appropriate
in a few carefully defined situations. See id. Abstention remains, however, "the exception,
not the rule. *The doctrine of abstention ... is an extraordinary and narrow exception to the
duty of a District Court to adjudicate a controversy properly before it...."" Colorado River
Water Conservation Dist. v. United States, 424 U.S. 800, 813, 96 S. Ct. 1236, 47 L. Ed. 2d
483 (1976) (quoting County of Allegheny v. Frank Mashuda Co., 360 U.S. 185, 188, 79 S.
Ct. 1060, 3 L. Ed. 2d 1163 (1959)). Th

erefore, "[a]bstention rarely should be invoked.” |
Ankenbrandt v. Richards, 504 U.S. 689, 705, 11° S. Ct. 2206, 119 L. Ed. od 468 (1992).

 

Younger abstention arose primarily from "the notion of ‘comity,’ that is, a proper respect
for state functions ... and a continuance of the belief that the National Government will fare
pest if the States and their institutions are left free to perform their separate functions in
their separate ways." Younger, 401 U.S. at 44, 91S. Ct. 746, Thus, Younger abstention
reflects "a strong federal policy against federal-court interference with pending state
judicial proceedings absent extraordinary circumstances.” Middlesex County Ethics
Committee v. Garden State Bar Ass'n, 457 U.S. 423, 431, 102 S, Ct, 2515, 73 L. Ed. ad 116
(1982). Abstention under Younger is appropriate only where: (1) there are ongoing state

(14134

al

https:/lawjustia.comicases/federalldistrict-courts/F Supp?! 458/214/2415167/

 
6/18/2020 ase 3:19 [Ose S8he Daciannasrit BB. HiPat OE P25 FG" PA op 8

ene O EAA SEO A DAA ET ot

proceedings that are judicial in nature, (2) the state proceedings implicate important state
interests; and (3) the state proceedings afford an adequate opportunity to raise the federal
claims. Id. at 432, 102 S. Ct. 2515; CECOS Int'l, Inc. v. Jorling, 895 F.2d 66, 70 (2d
Cir.1990). Even in the presence of the necessary predicates for Younger abstention,
abstention is not *229 appropriate if the state proceedings are being undertaken in bad
faith, or if there are other extraordinary circumstances, such as where the state proceedings
are based on a flagrantly unconstitutional statute. Middlesex, 457 U.S. at 435; 102 S. Ct.

2515.

As an initial matter, the court finds that the first two prongs necessary for Younger
abstention are met. First, the criminal proceeding was pending when Russo filed the
present action. Huffman v. Pursue, 420 U.S. 592, 613, 95 S. Ct. 1200, 43 L. Ed. 2d 482
(1975) (holding that state court proceedings are "pending" within the meaning of Younger
not only while they are before state trial courts, but also over the course of direct review
within the state court system). Second, an ongoing prosecution implicates important state
interests. Davis v. Lansing, 851 F.2d 72, 76 (1988); see also Middlesex, 457 U.S. at 432, 102
S. Ct. 2515.

The issue is thus whether Russo has an avenue open for review of his constitutional claims
in state court and, if he does, whether other extraordinary circumstances warrant federal
court jurisdiction regardless. Russo seeks both injunctive relief and money damages for , ea
alleged § 1983 violations. While the Second Amended Complaint seeks injunctive relief, it
does not specify the type of injunction sought. In his Memorandum in Opposition to City
Defendants’ Motion to Dismiss, Russo states that he "is not seeking an injunction which
would prevent the state from prosecuting the Plaintiff following the State Supreme Court's
resolution of the appeal.” Mem. in Opp. to City Def.'s Mot. to Dismiss (Dkt. No. 86) at 8.
However, Russo does not indicate what specific injunctive relief is sought. Younger
abstention is required "unless it plainly appears that the federal claims cannot be
determined in the state proceeding.” Kirschner v. Klemons, 225 F.3d 227, 235 (ad

Cir.2000) (internal quotations omitted) (citing Middlesex, 457 U.S. at 435; 102. S. Ct. 2515
(implying that would-be federal plaintiff facing Younger doctrine bears burden of
demonstrating that the claim cannot be adjudicated in the state proceeding)). Because the
court cannot find that it plainly appears that the federal claims cannot be determined in the
state proceeding, Younger abstention applies. Russo does not argue that there are
extraordinary circumstances sn this case to overcome Younger abstention. Therefore, the __

court grants the state defendants' motion to dismiss the § 1983 claims for

   

pects OT OO

without prejudice to replead if a factual and legal basis exists to do so.

spsilaw justia.com/cases/federaldistrit-courts/FSupp2/*55/2 14/28) 5167/ , x “ 15/3

iene
6/18/2020 Case 3: nS prot aes aM of MOGMIEMNE. Bubp. Fle Oapony sep) PARE 7 of

penton PR posses UNI OL LN ALE S

 

Russo's claims for damages require a separate analysis. The Second Circuit has held that "
[w]hen money damages, as opposed to equitable relief, are sought, it is less likely that

piesstiones

“inacceptable interference with the ongoing state proceeding, the evil against which

Younger seeks to guard, would result from the federal court's exercise of jurisdiction."
Kirschner v. Klemons, 225 F.3d 227, 238 (2d Cir. 2000). Accordingly, "abstention and _

paniongeesve

 

dismissal are inappropriate when damages are sought, even when a pending state
yo proceeding raises identical issues and we would dismiss otherwise identical claims for

declaratory and injunctive relief, but ... a stay of the action pending resolution_of the state

 

Ne proceeding may be appropriate." Id. (citing Giulini v. Blessing, 654 F.2d 189, 192-94 (od
panne -

O Cir.1981)); accord Rivers v. McLeod, 252 F.3d 99, 101 (2d Cir.2001) (holding that_

© principles of abstention under Younger did not bar the district court from considering the

reverence na metertstnstemnanmenimerntn ttt crtena gua
plaintiff's claim because application of the Younger doctrine is inappropriate where the

presse

 

a ——
litigant seeks money damages for an *230 alleged violation of § 1983).151 The court thus
finds that Younger abstention is not appropriate with respect to Russo's claims for money _

esq SoS

damages under § 1983.
nt tt

In addition, the court does not find it necessary to stay the present case pending the

outcome of the appeal in the state criminal case. The decision as to whether to stay a
federal action on the ground that there is

   

a related action pending in a state court is _
committed tot district court. Dnited States v. Pikna, 880 F.2d
1578, 1582 (2d Cir.1989) (citing Moses H. Cone Memorial Hospital v. Mercury
Construction Corp., 460 U.S. 1, 103 S. Ct. 927, 74 L. Ed. 2d 765 (1983)); Colorado River
Water Conservation District v. United States, 424 U.S. 800, 96 S. Ct. 1236, 47 L. Ed. 2d
483 (1976). “In determining whether or not to grant such | a stay, the ¢ district court: should _

“committed to the sound discretion of the

ssrorisesnnanarai

consider such factors as (1) whether the controversy involved a res over which one of the

 

courts has assumed jurisdiction, (2) whether one forum is more inconvenient than the
other for the patties, (3) whether staying the federal action will avoid piecemeal litigation,
(4) whether one action is significantly more advanced than the other, (5) whether federal or
state law provides the rule of decision, and (6) whether the federal plaintiff's rights will be
protected in the state proceeding." I d. No one factor is determinative, and the weight to be
given to each may vary substantially from case to case. Further, the presumption in favor of
exercising jurisdiction dictates that "the facial neutrality of a factor is a basis for retaining
jurisdiction, not for yielding it." Woodford v. Community Action Agency of Greene County,
Inc., 239 F.3d 517, 522 (2d Cir.2001).

Considering the issues | raised in this federal case and the state criminal case, the court

poem

ettrenparene ero

arty atin ayant nace
concludes the federal action should not be stayed at this time pending the outcome of the

 

“state appeal. With regard to the six Pikna factors, only numbers three, five, and six have

hitps:i[taw justia.com/cases/federal/district-courts/FSupp2/4 58/214/2415167/ & (08
Case 3:19-cv-01717-SRU Document 67 Filed 06/22/20 Page 8 of 8

ifs a peflfyadir eppedapyegade

 

aIs9Q *L "a (andy wot
Laayis WYaHD I-n|

Lda, FOL

‘VIVO os $0 Lares

 

HS3o ta /al SNA Mav
'SnNy 11 20XKe"9 os)
Runt Lad eeem

 
